PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_02_FR.txt. IOI

OPINION DISSIDENTE DE M. URRUTIA

La requête du Gouvernement belge contre l’État bulgare con-
cernant la Compagnie d’Electricité de Sofia et de Bulgarie
exprime que ledit Gouvernement s’est prévalu pour l’introduire
devant la Cour:

1° des déclarations d’adhésion de la Belgique et de la Bul-
garie à la disposition facultative portant acceptation comme
obligatoire de la juridiction de la Cour, déclarations ratifiées.
respectivement le ro mars 1926 et le 12 août 1921;

2° du Traité de conciliation, d'arbitrage et de règlement judi-
ciaire intervenu entre les deux pays sous la date du 23 juin 1931.

Dans l’Exposé du droit du Mémoire belge (p. 18), on a
déduit la compétence de la Cour en premier lieu de l'arti-
cle 4 du nommé Traité de conciliation, d'arbitrage et de règle-
ment judiciaire, mais on a ajouté: « Surabondamment le |
Gouvernement belge établit la compétence de la Cour permanente
de Justice internationale par les déclarations d'adhésion de la
Belgique et de la Bulgarie à la disposition facultative du Sta-
tut de la Cour », etc.

Dans VExposé des faits dudit Mémoire (p. 17), référence est
faite à la note adressée par le ministre de Belgique à Sofia
au ministre des Affaires étrangères de Bulgarie, le 24 juin 1937
(annexe 56 du Mémoire belge), note dans laquelle le ministre
de Belgique faisait connaître l'intention de son Gouvernement
de soumettre le différend à la Cour, « le litige actuel », disait
. la note, « rentrant dans la catégorie de ceux que les arti-
cles 4 et 6 du Traité de conciliation intervenu entre la Bul-
garie et la Belgique, le 23 juin 1931, permettent de différer
unilatéralement à la Cour permanente de Justice internationale »,
etc.; on ajoute entre parenthèses: « (à la clause de compé-
tence obligatoire de laquelle la Bulgarie a, d’autre part, adhéré
le 27 août 19217) ».

Dans le Mémoire additionnel du Gouvernement belge, on
exprime que le Traité de conciliation, d'arbitrage et de règle-
‘ment judiciaire a été indiqué ex deuxième lieu comme base de
compétence de la Cour. D’après l'exposé de droit du Mémoire
du Gouvernement bulgare introduisant son exception prélimi-
naire, on peut déduire que le Gouvernement bulgare a com-
pris aussi dans ce sens la requête belge.

Il semble que la question qui, en premier lieu, s’est posée
devant la Cour pour établir sa compétence est celle de savoir
si l’exception du Gouvernement bulgare doit être tranchée sur

41
102 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

la base du traité plusieurs fois nommé, ou sur celle de la dis-
position iacultative, ou sur les deux textes conjointement.

L’avocat-conseil du Gouvernement belge, Me Rolin, dans son
exposé du ret mars 1939 (matin) devant la Cour, a exprimé
ses points de vue sur cette question et est arrivé à la conclu-
sion suivante :

« Jusqu'au 3 février 1933, nos relations ont été régies par la
clause facultative avec les modalités résultant de nos deux déclara-
tions d’acceptation.

Du 3 février 1933 — date de la mise en vigueur du Traité de
1931 — au 3 février 1938, nos relations ont été régies par le traité.

Du 3 février 1938 à nos jours, nos relations sont de nouveau
régies par la clause facultative. »

« Il est assez singulier que, d’après la procédure et d’après l'exposé
qui vous a été fait, on vous invite à apprécier votre compétence
pour un litige unique entre deux États, d’après deux séries de
documents que l’on examine successivement, comme s'il y avait
entre la Belgique et la Bulgarie deux dispositions en vigueur pen-
dant la même période, et devant être appliquées d’une façon sépa-
rée, deux documents sans relation l’un avec l’autre, deux systèmes
de règles auxquels on vous invite à vous référer successivement...
Zl est absurde d'imaginer qu’il ait été dans l'intention de la Bel-
gique et de la Bulgarie de créer additionnellement un autre système
qui, pendant la même période, serait en vigueur cumulativement
avec la clause facultative qui déjà nous liait. »

Me Rolin, dans l’audience de l’après-midi du même jour, a
rectifié son opinion antérieure et en a exprimé une autre dans
le sens que « dans cette deuxième période intermédiaire, qui
se place au moment où la Belgique dépose la requête, la Cour
puisse prendre en considération la clause facultative avec les
amendements qu’éventuellement y a apportés le traité entre la
Belgique et la Bulgarie » (Exposés oraux, Distr. 4225).

M. Altinoff, agent du Gouvernement bulgare, a opposé quel-
ques arguments à la thèse développée par Me Rolin au cours
du premier exposé de celui-ci. D’après M. Altinoff, le traité
d'arbitrage, de conciliation, etc., entre la Belgique et la Bul-
garie n'innove rien en ce qui concerne le règlement judiciaire, et
laisse purement et simplement intact ce qui existait antérieurement.

La Cour n'est pas obligée de se placer pour décider cette
question sur le terrain juridique de l’une ou de l’autre Partie,
elle a toute liberté pour arriver. à une décision d’après son
propre jugement, et même si.les deux Parties étaient d’accord
pour défendre la même thèse juridique, si celle-ci manque de
fondements solides dans l'opinion de la Cour.

La Cour n’a pas seulement la faculté mais aussi le devoir
de s'assurer, même d'office, de sa compétence, c’est-à-dire du

42
3 . A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

pouvoir qu’elle a de connaître d’une affaire d’après les textes
qui régissent ladite compétence (art. 53 du Statut).

*
* *

La déclaration d’acceptation de Ja Bulgarie de la juridiction
de la Cour d’après l’article 36 du Statut de la Cour a été
signée le 29 juillet 1921 ; elle a été ratifiée le 12 août Ig2r et
‘ne comporte aucune réserve. Il n’y a que la condition générale
de la réciprocité.

La déclaration de la Belgique est limitée à quinze ans sur
tous les différends qui s’éléveraient après la ratification au sujet
des situations ou des faits postérieurs à la ratification, sauf
les cas où les Parties auraient convenu ou conviendraient d’avoir
recours à un autre mode de règlement pacifique.

La déclaration belge a été ratifiée le 10 mars 1926, date qui
fixe l'entrée en vigueur pour la Belgique et la Bulgarie des
déclarations précitées, en vertu de la réciprocité.

Le Traité de conciliation, d'arbitrage et de règlement judi-
claire signé entre la Bulgarie et la Belgique le 23 juin 1931 a
été ratifié le 4 février 1933. Il a été dénoncé le 3 août 1937,
et il est venu à expiration le 4 février 1938, d'accord avec
l'article 37.

L’adhésion des deux Parties à l’article 36 du Statut de la
Cour a la signification juridique d’un accord international entre
elles dans le cadre fixé par les réserves de la déclaration belge.
Cet engagement a pu être modifié, soit par une amplification
des obligations, soit par une restriction de celles-ci, soit par des
dispositions complémentaires, en vertu d’un autre accord ultérieur.

Le traité nommé entre la Belgique et la Bulgarie a précisé
et amplifié les obligations réciproques dérivées de son accepta-
tion de l’article 36 du Statut de la Cour par l'introduction de
nouvelles dispositions sur le règlement judiciaire, par la création
d'un système juridique complémentaire en relation avec ledit
règlement.

La réserve. consignée dans la déclaration belge ratione tem-
poris ne peut être invoquée dans la période pendant laquelle
le Traité de 1931 reste en vigueur. On ne conçoit pas qu’on
puisse appliquer en même temps, dans le même litige et par
le même tribunal, une stipulation conventionnelle qui exclue du
règlement judiciaire certains différends et une autre qui les
comprend. C’est l’une ou c’est l’autre stipulation qui doit pré-
valoir. Dans le présent cas, c’est le traité qui est une loi uliérieure
entre les Parties, qui est une loi spéciale et dont le texte est
d'une clarté si parfaite qu’il ne donne lieu à aucune interpré-
tation, moins encore à aucune confusion.

Par l’article 3 du traité nommé, les Hautes Parties se sont
mises d'accord pour établir certaines conditions spéciales pour

43
104 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

qu'une requête puisse être introduite devant la Cour. Cet
article, qui est l’article 31 de l’Acte général de conciliation, de
règlement judiciaire et de règlement arbitral adopté par l’Assem-
blée de la Société des Nations le 26 septembre 1928, a mis une
condition expresse pour que l’on puisse appeler à la juridiction
obligatoire de la Cour acceptée dans les déclarations relatives à .
ladite juridiction, d’après l’article 36 du Statut. Cette condition,
qui figure, dans l’une ou l’autre forme, dans les nombreux
traités qui ont suivi l’Acte général d'arbitrage, signifie l’accep-
tation par un acte solennel et positif des Hautes Parties contrac-
tantes de ce principe de droit international sur l'épuisement
des recours internes, principe déjà généralement reconnu comme
l'un de ceux auxquels se réfère l'alinéa 3 de l’article 38 du
Statut de la Cour, et que celle-ci vient de consacrer heureuse-
ment dans son récent arrêt sur l'affaire du chemin de fer
Panevezys-Saldutiskis entre l’Estonie et la Lithuanie.

L'application de la règle commune du droit international sur
l'épuisement des recours internes, qui, d’après mon opinion,
est obligatoire en relation avec l'introduction de n'importe
quelle requête à la Cour sur le régime juridique de la disposi-
tion facultative, dans la présente affaire devient inévitable
comme effet positif de la stipulation d’un traité. L'article 38
du Statut. de la Cour, parmi les sources de droit à appliquer,
signale comme la première les conventions internationales éta-
blissant des règles expressément reconnues par les États en litige.

Ainsi, pendant que le Traité de 1931 a été en vigueur,
Particle 3 est celui qui est appelé à régir la compétence de la
Cour au cas d'une requête introduite par une des Hautes Parties
contractantes. Si on pouvait arriver à la conclusion que les
Parties peuvent, par la seule invocation de l'acceptation de la
juridiction de la Cour consignée dans leurs déclarations d’adhé-
sion, laisser de côté cette stipulation aussi capitale du traité, il
faudrait conclure que celui-ci n’a qu'une valeur académique et
_ sans aucune efficacité pratique.

L'article 7 du Traité de 1931 a introduit aussi une disposi-
tion nouvelle et complémentaire en relation avec le règlement
judiciaire dans le cas d’un différend entre les Hautes Parties
contractantes. On a établi qu’en cas d'échec de la procédure
de conciliation, un délai doit précéder la présentation d’une
requête devant la Cour.

Dans les articles 33 et 34 du traité se trouvent aussi des
dispositions sur le règlement judiciaire.

Tout un système juridique a été établi dans le traité qui
vient compléter et encadrer l'exercice de la juridiction obli-
gatoire de la Cour acceptée par les Parties. Celles-ci n’ont pas
perdu de vue leurs déclarations d’acceptation, et l’article 4
du traité prévoit expressément que les différends visés par lui

44
105  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

comprennent notamment ceux que mentionne l’article 36 du
Statut de la Cour permanente de Justice internationale. Dans
l'article 31 du traité, référence est faite aussi aux règles de
fond énumérées dans l’article 38 du Statut. Donc, on peut
conclure que l'intention des Parties était d’incorporer le système
juridique général dérivé de l'acceptation de la juridiction obliga-
toire de la Cour dans un autre système, plus précis, plus
compréhensif, et que, sans doute, les Parties considéraient
comme le plus convenable pour leurs intérêts réciproques.

On ne peut pas dire que le traité a annulé, ni abrogé, ni
suspendu les effets juridiques des déclarations, mais il les a
soumis à des conditions telles que, pendant que le traité est en
vigueur, la juridiction de la Cour et, partant, sa compétence,
ne peut être exercée que d'accord avec elles.

Si on pouvait arriver à la conclusion que deux dispositions,
régissant la compétence de la Cour d'une façon différente et
même contraire, sont en même temps applicables, on pourrait
aussi arriver à cette autre conclusion que la Cour peut être
compétente pour connaître d’une affaire, en conformité avec
une de ces dispositions, et incompétente d’après une autre. Or,
cette situation me paraît difficile à concevoir et à admiettre
d’un point de vue juridique, et il me semble qu’elle ne se
conformerait pas non plus avec la volonté des Hautes Parties,
telle qu’elle apparaît dans le texte des actes qui les obligent.

Si, dans le droit interne, il n’est pas admissible que la compé-
tence d’un tribunal soit régie par une loi qui est la source de
sa compétence et par une autre qui serait la cause juridique
de son incompétence, dans le domaine du droit international
on ne peut pas non plus admettre une situation analogue.

*
* *

L’adhésion à l’article 36 du Statut de la Cour, prévue dans
le même article, par plusieurs Etats, a été un grand pas dans
la voie de ce qu’on appelle l'arbitrage obligatoire. Cette dis-
position est venue réaliser, dans une certaine mesure, les aspi-
rations de plusieurs Etats qui désiraient voir consacrer la
juridiction obligatoire de la Cour dans le Statut méme. Mais ce
système d’ordre général devait être perfectionné et complété
par des accords multilatéraux ou bilatéraux appelés a bien
préciser les obligations des parties. C’est de ce propos que se
sont inspirées les recommandations de l’Assemblée de la Société
des Nations du 2 octobre 1924, du 25 septembre 1926, et
finalement les projets d’Acte général d'arbitrage, de concilia-
tion et de procédure judiciaire et des conventions modèles y
annexées, votées par l’Assemblée de 1928.

La question que la présente affaire a posée devant la Cour
implique un problème juridique d’une grande importance pour

45
106 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

la meilleure appréciation des rapports entre la Disposition
facultative et les conventions nommées, et il est sûr que la
présente décision de la Cour fera l’objet d’une étude très atten-
tive. de la part de tous les États signataires. ~

*
* 7%

A la date du 25 janvier 1938, jour où la requête belge a
été introduite devant la Cour, le Traité de r931 était encore
en vigueur, et ce sont les dispositions de ce traité sur la pro-
cédure judiciaire qui doivent déterminer la compétence de la
Cour pour cette affaire.

La Belgique, d’aprés mon opinion, ne pouvait introduire sa
requéte pendant que ledit traité était en vigueur sans tenir
compte des dispositions de celui-ci.

La Bulgarie aussi, dans son exception préliminaire, devait
discuter la compétence de la Cour à la lumière des dispositions
du traité.

Le Gouvernement bulgare appuie son exception d’incompé-
tence de la Cour sur l’article 3 du traité nommé. Le Gouver-
nement belge, tant dans les écritures que dans les plaidoiries,
a été d'accord pour apprécier l'exception du Gouvernement bul-
gare comme exception d’incompétence de la Cour, comme elle
est en réalité, puisque ladite compétence est une émanation du
texte du traité.

L'article 3 précité pose les conditions suivantes pour qu’une des
Parties puisse s’opposer à l’introduction d’une requête devant
la Cour:

1° S'il s’agit d’un différend dont l'objet, d’après la légis-
lation intérieure d’une des Hautes Parties contractantes, relève
des autorités judiciaires ou administratives de la Partie qui
fait l'opposition. —

2° Si, pour ce différend, une décision définitive n’a pas été
rendue dans des délais raisonnables par l'autorité compétente.

3° Si la Partie requérante n'a pas notifié à l’autre Partie son
intention dans le délai d’un an à partir de la décision susvisée.

Il me semble que le présent différend relève des autorités judi-
ciaires de la Bulgarie pour les raisons suivantes.

Le Gouvernement belge a reconnu la compétence des tribu-
naux bulgares dans la lettre du ministre de Belgique au pré-
sident du Conseil des Ministres de Bulgarie, du 22 avril 1937
(Mémoire bulgare, n° 37).

La Compagnie d’Electricité de Sofia a reconnu aussi ladite
compétence, d’après ce qu’a exprimé le ministre de Belgique

46
107 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

dans la note précitée. Aussi par le fait même d’avoir introduit
des recours devant les tribunaux.

L'agent du Gouvernement belge a reconnu telle compétence,
dans les écritures, et dans les plaidoiries. Dans le Mémoire
additionnel du Gouvernement belge se trouve cette importante
déclaration : « D'autre part, il est si peu exact que le Gouver-
nement belge ait prétendu soustraire aux tribunaux bulgares
l'examen du litige qui leur revenait de droit qu’au moment du
dépôt de sa requête, deux degrés de juridiction bulgare s'étaient
définitivement prononcés. »

Selon les principes de droit international universellement accep-
tés, «les droits de propriété et les droits contractuels relèvent
du droit interne, et, de ce chef, c’est avant tout aux tribu-
naux internes qu’il appartient d’en connaître ». J’emprunte cette
déclaration au texte du dernier arrêt de la Cour (chemin de
fer Panevezys-Saldutiskis).

La Cour a établi aussi, dans l’arrêt nommé, que le point de
savoir si les tribunaux d’un État sont ou non compétents pour
connaître d’une instance déterminée dépend de la loi de cet
État, et que seuls lesdits tribunaux peuvent, en cette matière,
rendre une décision définitive.

Il n'est pas nécessaire de pénétrer dans le fond même de ce
différend pour apprécier ce qui est évident déjà, à savoir qu’il
s’agit des droits contractuels entre Ja Municipalité de Sofia et
une compagnie belge d'électricité.

Il me semble aussi que la Belgique a introduit sa requête
avant qu'une décision définitive des tribunaux bulgares ait été
rendue, pour les raisons suivantes.

L'arrêt de la Cour de cassation pouvait casser l’arrêt de la
Cour d’appel et renvoyer l'affaire pour un nouvel examen devant
deux nouvelles instances.

La Compagnie d’Electricité de Sofia a fait un pourvoi en
cassation justement pour obtenir que le litige soit de nouveau
examiné par les tribunaux bulgares.

Le Mémoire du Gouvernement belge lui-même reconnaît
implicitement que le dernier recours était celui-ci, intenté devant
la Cour de cassation (pp. 20 et 36 du Mémoire belge). Le
Mémoire belge conclut ainsi:

« Plaise à la Cour, sous réserve de toutes conclusions plus
amples à prendre en cours d'instance,

A. Déclarer que l’État bulgare a manqué à ses obligations
internationales,

T° ee :

2° par les jugement et arrét susvisés du Tribunal régional et
de la Cour d’appel de Sofia, ainsi que par l’arrêt de la Cour
de cassation du 16 mars 1938.... »

47
108  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. URRUTIA

La thèse en vertu de laquelle un recours en cassation n’em-
pêche pas l'application de la règle de l'épuisement des recours
internes conduirait à ce résultat que le même litige pourrait
être suivi simultanément devant un tribunal interne et devant
une Cour.internationale.

En ce qui concerne les délais raisonnables pour l'expédition
de la décision définitive des tribunaux nationaux, le Gouverne-
ment belge n’a présenté aucune observation, ni ne pouvait la
présenter dans la requête, puisque, au moment de son intro-
duction, on ne connaissait pas encore la date de l'expédition
de l'arrêt de la Cour de cassation. D'ailleurs, cet arrêt a été
rendu dans un délai de moins de neuf mois. -

La deuxième partie de l’articlé 3 du traité prévoit l’obliga-
tion d’une notification par l’État qui se propose d'introduire
la requête dans le délai d’un an à partir de la décision sus-
visée. Comme il n’y a pas eu de décision définitive, une telle
notification ne pouvait avoir lieu. La notification que contient
la note de la légation de Belgique à Sofia, note adressée au
président du Conseil et ministre des Affaires étrangères de
Bulgarie, le 24 juin 1937, se réfère a l’arrêt de la Cour d’appel
de Sofia du 27 mars 1937.

En ce qui se réfère à Valinéa 4 de l’article 37. du traité, il
me semble que les mots « procédures engagées au moment de
l'expiration du terme du traité continueront jusqu'à leur achève-
ment normal » sont relatifs à une procédure valablement engagée.
C'est-à-dire que l'alinéa 4 de l’article 37 se réfère aux procé-
dures engagées en conformité avec l’article 3.

Les considérations que je viens d’exposer m'ont amené à la
conclusion que l'exception préliminaire d’incompétence de la
Cour, présentée par le Gouvernement bulgare et qui se base
sur le Traité d’arbitrage, de conciliation et de règlement judi-
ciaire entre la Belgique et la Bulgarie du 23 juin 1031, est
fondée. .

(Signé) URRUTIA.

48
